Brooke, J.
In this case the deceased, Charles Rehfeld, on August 5, 1913, deposited in the Mt. Clemens Savings Bank the sum of $2,000 to the credit of *250“Charles Rehfeld or George Bloss or either or the survivor.” On February 27, 1915, the deceased made a last will and testament by the terms of which, after a number of specific bequests, he devised and bequeathed the residue of his estate to George Bloss and Arthur E. Schreiter, two-thirds to Bloss, and one-third to Schreiter. Shortly thereafter Rehfeld died. Bloss, who was named executor in the will, took possession of the estate and the evidences thereof and went to Mt. Clemens for the purpose of having the deposit in the Mt. Clemens Sawings. Bank transferred to himself as executor. There for the first time he learned of the terms under which the deposit had been made. He thereupon signed the signature card and withdrew the fund, claiming it to be his own. His account in the probate court was charged with said deposit, it being there held that the same constituted a part of the Rehfeld estate. Upon appeal to the circuit court this ruling was reversed, and the fund was held to belong to Bloss personally. From this decision Arthur E. Schreiter appeals; it being his contention that said fund is a portion of Rehfeld’s estate, and that he is entitled to one-third thereof as devisee of that proportion of the residue.
Appellee relies upon the provisions of Act No. 248, Pub. Acts 1909, section 3 (2 Comp. Laws 1915, § 8040) of which provides:
“When a deposit shall be made in any bank or trust company by any person in the name of such depositor or any other person, and in form to be paid to either or the survivor of them, such deposits thereupon and any additions thereto, made by either of such persons, upon the making thereof, shall become the property of such persons as joint tenants, and the same, together with all interest thereon, shall be held for the exclusive use of the persons so named and may be paid to either during the lifetime of both, or to the survivor after the death of one of them, and such payment and *251the receipt or acquittance of the same to whom such payment is made shall be a valid and sufficient release and discharge to said bank for all payments made on account of such deposits prior to the receipt by said bank of notice in writing not to pay such deposit in accordance with the terms thereof.”
The State of New York has a statutory provision (section 144 of the Banking Law [1 Consol. Laws, chap. 2; Laws of 1909, chap. 10]) practically identical with the Michigan statute.
In March, 1913, in the case of Clary v. Fitzgerald, 155 App. Div. 659 (140 N. Y. Supp. 536), the identical question here at issue was considered. The court there said:
“It may be conceded that, had this provision not been added to the banking law, the charge of the trial court would * * * have been correct. * * * The effect of this added provision has not been directly at issue in any reported decision to which our attention has been called. In the case of Bonnette v. Molloy, 153 App. Div. 73 (138 N. Y. Supp. 67), in discussing the effect of a deposit similar in form to that before us in the present case, Laughlin, J., incidentally refers to the added provisions and says:
“ ‘If the moneys bad been deposited after tbe enactment of this statutory provision there could be no question but that the defendant [the survivor] would be entitled to the fund.’
“The effect of this same provision of the law is thus stated in Brady on Bank Deposits, p. 46:
“ ‘It must be added that, under a New York statute, a deposit of this character would to-day create an estate in joint tenancy, even without the delivery of the passbook. But, under that statute, once the deposit is opened, and the estate in joint tenancy created, the depositor cannot revoke the gift or take it back. If he draws the money and uses it, he is accountable to the donee as any other joint tenant of personal property would be.’ (It may be observed that equivalent statutory provisions were in 1909 adopted in California * * * and Michigan. * * *)
“The fact that this deposit was entered in form to *252the credit of intestate ‘or’ defendant by name, instead of to the credit of intestate ‘and’ defendant, does not change the effect of the deposit as one being in the names of both. Matter of Meehan, 59 App. Div. 156 (69 N. Y. Supp. 9) ; McElroy v. Savings Bank, 8 App. Div. 46 (40 N. Y. Supp. 422). The deposit, was one within the classification of the statute, made by the intestate in the names of herself ‘and another person and in form to be paid to either or the survivor of them.’ It would seem, therefore, if any effect is to be given to the direct and explicit language of the statute, this deposit, as the statute provides, thereupon, presumptively at least, became the property of the designated depositors ‘as joint tenants,’ i. e., as joint owners. * * *
“We think, therefore, that the necessary effect of this provision of the statute is that the single fact, unexplained by other competent evidence, that a deposit in a savings bank in the form in which this deposit was made fixes the respective rights of the depositors named as joint owners of the property with all the incidents attaching to such ownership. * * *
“We conclude, therefore, that the deposit in the bank of the fund in the form in which it was made was sufficient, in the first instance, to establish in this action a joint ownership in the fund with the attendant right of survivorship therein.”
This decision was affirmed in the court of appeals, 213 N. Y. 696 (107 N. E. 1075), without opinion.
In Anson v. Savings Bank, 155 App. Div. 939 (140 N. Y. Supp. 1017), it was held that, where a deposit was made to the credit of either of two persons, either or the survivor to draw, evidence of declarations and oral statements by them, made after the deposit, was admissible to show that it was not intended that they should own the deposit as joint tenants. See, also, In re Reynolds’ Estate, 163 N. Y. Supp. 803, where the deposit under consideration was held to be governed by section 144 of the banking law of New York, and that the use of the word “or” instead of the word “and” was of no consequence.
*253We ¿re of opinion that in. enacting' the legislation in question it was the legislative intent not only to protect banks in the payment of deposits made in the manner indicated by the statute, but, in the first instance and in the absence of competent evidence to the contrary, to actually fix the ownership of the fund in the persons named as joint tenants with the attendant right of survivorship therein.
But, aside from the statute, we think this case is controlled by our decision in Negaunee National Bank v. Le Beau, 195 Mich. 502 (161 N. W. 974), where it was held that the writing governing the deposit itself indicated on the part of the depositor “the intention to create in his daughter, Sophia Charles, a present estate in the fund * * * in case of his death.”
The judgment is affirmed.
Kuhn, C. J., and Stone, Bird, and Steere, JJ., concurred with Brooke, J.